UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 9, 2011 TurkPower Corporation (Exact name of registrant as specified in its charter) Delaware 000-52630 26-2524571 (State or Other Jurisdiction (Commission File (I.R.S. Employer of Incorporation) Number) Identification Number) 100 Park Avenue, Suite 1600 New York, New York 10017 (Address of principal executive offices, including zip code) (212) 984-0628 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02 Termination of a Material Definitive Agreement. After initial due diligence the parties agreed to terminate the proposed merger between ACM and TurkPower Corporation. TurkPower is in advanced discussions regarding other mining assets and reviewing its options regarding its iron ore asset in Turkey. [Signature page follows.] SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TurkPower Corporation Date: December 9, 2011 By: /s/ Ryan E. Hart Name: Ryan E. Hart Title: Executive Chairman and Director
